DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 6, the claim language “placing the gimbal camera” is unclear and renders the claim language ambiguous. 
It is unclear what specific positon and/or orientation the term “placing” is directed towards, and it is unclear in what way the gimbal camera is “placed”. Furthermore, it is unclear how the gimbal 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that the camera is oriented in some way with respect to the vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN105425806) in view of Inacio De Matos (US Publication No. 2015/0229906) and Duan (CN108664032).
Regarding claim 1, Feng teaches A method for automatically tracking and photographing (see at least para.[0005], Feng teaches “The first method collects images through a camera, and then detects and locates the human body through feature extraction and recognition”), comprising: 
obtaining a yaw axis gimbal angle parameter (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the rotational horizontal pan of the camera corresponds to rotation about the yaw axis and the pan/tilt function anticipates the use of a gimbal, which anticipates a “yaw axis gimbal angle parameter”), 
and processing an image captured by a camera to obtain a distance parameter (see at least para.[0012], Feng teaches “obtain the human body through the somatosensory camera The distance from the mobile robot”), 
calculating a steering rotation angle control parameter according to the yaw axis gimbal angle parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning; The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”. Also, see at least para.[0050] Feng teaches “the angle between the forward direction of the mobile robot and the robot coordinate system, and δ is the angle between the actual forward direction of one of the omnidirectional drive wheels and the direction of rotation”. Therefore, Feng teaches the target object and relative angles are identified by the camera orientation , and the vehicle wheels are rotated or “steered” to follow the target object), 
and calculating a speed control parameter according to the distance parameter (see at least para.[0050], Feng teaches “The motion model of the mobile robot is embodied in the robot coordinate system as follows: Among them, the speed vector of the mobile robot is vr = [xr ,yr ,ω r] T, xr ,yr are the translational speed of the mobile robot”. Also, see at least para.[0048], Feng teaches “controlling the distance between the mobile robot and the human body to be within a preset interval”); 
controlling rotation of a gimbal of a gimbal camera according to the yaw axis gimbal angle parameter to further control rotation of the camera (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the camera pan or “yaw” is controlled based on the relative angle of the target object), 
and controlling rotation of a steering installed in a photographing-moving apparatus for placing the gimbal camera according to the steering rotation angle control parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning; The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle), so that the photographing-moving apparatus faces a target (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, which anticipates a situation where the vehicle is driving straight towards the target object and the vehicle is “facing” the target object while driving towards the target object), while controlling speed of the photographing-moving apparatus to achieve target tracking (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, and see at least para.[0018], Feng teaches “The tracking unit is used to control the movement of the three omnidirectional driving wheels of the mobile robot according to the specific azimuth angle and the distance”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, which anticipates a situation where the vehicle is driving straight towards the target object and the vehicle is “facing” the target object while driving towards the target object),
wherein the method further comprising following steps after processing the image captured by the camera to obtain the distance parameter (see at least para.[0017],Feng teaches “obtaining the distance between the human body and the mobile robot through the somatosensory camera”):
comparing the distance parameter with a predetermined distance (see at least para.[0048], Feng teaches “Movement, moving the mobile robot in the direction of the specific azimuth angle, and controlling the distance between the mobile robot and the human body to be within a preset interval”); 
Feng does not expressly indicate a steering gear, 
a motor speed,
controlling a rotation speed of a motor installed in the photographing-moving apparatus according to motor speed control parameter to achieve target tracking, 
obtaining the rotation speed of the motor of the photographing-moving apparatus, if the distance parameter is smaller than or equal to the second predetermined distance; 
comparing the rotation speed of the motor with the first predetermined rotation speed; 
and controlling the motor to stop rotating, if the rotation speed of the motor obtained is smaller than or equal to the first predetermined rotation speed. However, Feng does teach that the 
Furthermore, Inacio De Matos teaches the photographing-moving apparatus faces a target (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”, which anticipates the front of the vehicle “facing” the target object)
controlling a rotation speed of a motor installed in the photographing-moving apparatus according to motor speed control parameter to achieve target tracking (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”), 
obtaining the rotation speed of the motor of the photographing-moving apparatus, if the distance parameter is smaller than or equal to the second predetermined distance (see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”); 
comparing the rotation speed of the motor with the first predetermined rotation speed (see at least para.[0192], Inacio De Matos teaches “FIG. lld describes the speed calculation method for both wheels. The final speed for both left wheel (9) and right wheel (8)”, wherein the predefined relationships ; 
and controlling the motor to stop rotating, if the rotation speed of the motor obtained is smaller than or equal to the first predetermined rotation speed (see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng with the teachings of Inacio De Matos to control the rotation of a vehicle with respect to motor speed and a respective position of a target object in order to effectively track and follow the target object, as recognized by Inacio De Matos in at least the Abstract.
Feng in view of In view of Inacio De Matos does not expressly indicate a steering gear. 
However, Duan teaches a steering gear and a steering gear rotation angle control parameter (see at least para.[0034], Duane taches “According to the steering and the angle of rotation, a control signal is sent to the steering gear to control the steering of the wheels”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos with the teachings of Duan to control the rotation of a vehicle using a steering gear in order to effectively track a target object by steering a vehicle towards the target object, as recognized by Duan in at least para.[0033]. 

Regarding claim 2, Feng teaches wherein calculating the steering gear rotation angle control parameter according to the yaw axis gimbal angle parameter comprises: 
calculating an angle deviation of the yaw axis gimbal angle parameter from a predetermined angle parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning”, wherein the azimuth angle anticipates a relative angle deviation between the camera and the target object from an initial position of the camera, such as a position where the camera is aiming straight ahead with an angle of zero degrees); 
and using a algorithm to calculate the steering rotation angle control parameter according to the angle deviation to control the rotation of the steering of the photographing-moving apparatus, so that the photographing-moving apparatus faces the target (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, and see at least para.[0018], Feng teaches “The tracking unit is used to control the movement of the three omnidirectional driving wheels of the mobile robot according to the specific azimuth angle and the distance”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, which anticipates a situation where the vehicle is driving straight towards the target object and the vehicle is “facing” the target object while driving towards the target object. Also, see at least para.[0070], Feng teaches using algorithms, “A person of ordinary skill in the art may realize that the units and algorithm steps of the examples described”).
Feng does not expressly indicate a PID algorithm and a steering gear. 
However, Inacio De Matos teaches and using a PID algorithm (see at least para.[0182], Inacio De Matos teaches “two different PID controllers provided with those values, one for each axis. The PIDs will return two errors based on predefined set points. Set points are the optimal position on which the user must be, which are configured in the PID”) to calculate the steering rotation angle control parameter according to the angle deviation to control the rotation of the steering of the photographing-moving apparatus (see at least para.[0191], Inacio De Matos teaches “In FIG. llb, the system calculates the angle the user is making (6). It can create the same angle of curvature (7) in order to calculate the acceleration for the wheels to create the outer curved path (9) and inner curved path (8). These pathswill correct the angle (6) to zero”),
 so that the photographing-moving apparatus faces the target (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”, which anticipates the front of the vehicle “facing” the target object). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng with the teachings of Inacio De Matos to control the rotation of a vehicle using PID controllers with respect to motor speed and a respective position of a target object in order to effectively track and follow the target object, as recognized by Inacio De Matos in at least the Abstract.
Feng and Inacio De Matos does not expressly indicate a steering gear. 
However, Duan teaches a steering gear and a steering gear rotation angle control parameter (see at least para.[0034], Duane taches “According to the steering and the angle of rotation, a control signal is sent to the steering gear to control the steering of the wheels”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos with the teachings of Duan to control the rotation of a vehicle using a steering gear in order to effectively track a target object by steering a vehicle towards the target object, as recognized by Duan in at least para.[0033]. 

Regarding claim 3,Feng teaches wherein calculating the motor speed control parameter according to the distance parameter comprises: calculating a distance deviation of the distance parameter from a first predetermined distance (see at least para.[0048], Feng teaches “Movement, moving the mobile robot in the direction of the specific azimuth angle, and controlling the distance between the mobile robot and the human body to be within a preset interval”, wherein the preset interval anticipates the recited “first predetermined distance”); 
and using a algorithm to calculate the speed control parameter according to the distance deviation (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, and see at least para.[0018], Feng teaches “The tracking unit is used to control the movement of the three omnidirectional driving wheels of the mobile robot according to the specific azimuth angle and the distance”, which anticipates using any known source of motive power, such as a motor, to control the speed of the wheels based on the motor speed of the vehicle. Also, see at least para.[0070], Feng teaches using algorithms, “A person of ordinary skill in the art may realize that the units and algorithm steps of the examples described”).
Feng does not expressly indicate a PID algorithm and a motor speed. 
However, Inacio De Matos teaches using a PID algorithm (see at least para.[0182], teaches “two different PID controllers provided with those values, one for each axis. The PIDs will return two errors based on predefined set points. Set points are the optimal position on which the user must be, which are configured in the PID”) to calculate the motor speed control parameter according to the distance deviation (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”. Also, see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”).


Regarding claim 5, Feng teaches wherein controlling the rotation of the gimbal of the gimbal camera according to the yaw axis gimbal angle parameter in order to control the rotation of the camera comprises (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the rotational horizontal pan of the camera corresponds to rotation about the yaw axis and the pan/tilt function anticipates the use of a gimbal, which anticipates a “yaw axis gimbal angle parameter”): 
calculating an angle deviation of the yaw axis gimbal angle parameter from a predetermined angle parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning”, wherein the azimuth angle anticipates a relative angle deviation between the camera and the target object from a neutral position of the camera, such as a position where the camera is aiming straight ahead with an angle of zero degrees); 
and controlling the rotation of the gimbal of the gimbal camera according to the angle deviation in order to control rotation of the camera (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the camera pan or “yaw” is controlled based on the relative angle of the target object).

Regarding claim 6, Feng teaches A system for automatically tracking and photographing, comprising: 
a gimbal camera, having a gimbal, a camera and a controller (see at least para.[0070], Feng teaches “embodiments disclosed in this document can be implemented by electronic hardware or a combination of computer software and electronic hardware”, which anticipates using any known controller that comprises respective “units” to perform the functions of the invention recited by Feng) installed on the gimbal, the gimbal being used for adjusting a rotation angle of the camera (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the rotational horizontal pan of the camera corresponds to rotation about the yaw axis and the pan/tilt function anticipates the use of a gimbal); 
and a photographing-moving apparatus for placing the gimbal camera(see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning; The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle), and the photographing-moving apparatus being provided with steering for controlling a heading direction of the photographing-moving apparatus (see at least para.[0069], Feng teaches “The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, wherein rotation of the vehicle anticipates steering the vehicle to control the vehicle heading), 
and controlling an operating speed of the photographing-moving apparatus (and see at least para.[0050], Feng teaches “The motion model of the mobile robot is embodied in the robot coordinate system as follows: Among them, the speed vector of the mobile robot is vr = [xr ,yr ,ω r] T, xr ,yr are the translational speed of the mobile robot”); 
wherein the controller comprises: 
a first acquiring unit, for obtaining a yaw axis gimbal angle parameter, and processing an image captured by the camera to obtain a distance parameter (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the rotational horizontal pan of the camera corresponds to rotation about the yaw axis and the pan/tilt function anticipates the use of a gimbal, which anticipates a “yaw axis gimbal angle parameter”); 
a processing unit, for calculating a steering rotation angle control parameter according to the yaw axis gimbal angle parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning; The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”. Also, see at least para.[0050] Feng teaches “the angle between the forward direction of the mobile robot and the robot coordinate system, and δ is the angle between the actual forward direction of one of the omnidirectional drive wheels and the direction of rotation”. Therefore, Feng teaches the target object and relative angles are identified by the camera orientation , and the vehicle wheels are rotated or “steered” to follow the target object), 
and calculating a speed control parameter according to the distance parameter (see at least para.[0050], Feng teaches “The motion model of the mobile robot is embodied in the robot coordinate system as follows: Among them, the speed vector of the mobile robot is vr = [xr ,yr ,ω r] T, xr ,yr are the translational speed of the mobile robot”. Also, see at least para.[0048], Feng teaches “controlling the distance between the mobile robot and the human body to be within a preset interval”); 
a control adjusting unit, for controlling rotation of the gimbal of the gimbal camera according to the yaw axis gimbal angle parameter in order to control rotation of the camera (see at least para.[0034], Feng teaches “search for a human body within the azimuth range through a somatosensory camera, which is driven by a horizontal pan/tilt, and after finding the human body, control the rotation of the horizontal pan/tilt to drive the somatosensory camera to track The human body to ensure that the human body is in the image obtained by the somatosensory camera”, wherein the rotational horizontal , 
and controlling rotation of a steering gear installed in the photographing-moving apparatus according to the steering gear rotation angle control parameter (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning; The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle), so that the photographing-moving apparatus faces a target (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, which anticipates a situation where the vehicle is driving straight towards the target object and the vehicle is “facing” the target object while driving towards the target object),
 while controlling a rotation speed of the photographing-moving apparatus according to the speed control parameter, so as to realize target tracking (see at least para.[0050], Feng teaches “The motion model of the mobile robot is embodied in the robot coordinate system as follows: Among them, the speed vector of the mobile robot is vr = [xr ,yr ,ω r] T, xr ,yr are the translational speed of the mobile robot”. Also, see at least para.[0048], Feng teaches “controlling the distance between the mobile robot and the human body to be within a preset interval”); 
a first comparison unit, for comparing the distance parameter with a predetermined distance (see at least para.[0048], Feng teaches “Movement, moving the mobile robot in the direction of the specific azimuth angle, and controlling the distance between the mobile robot and the human body to be within a preset interval”); 
Feng does not expressly indicate a steering gear, 
a motor speed,
a second acquiring unit, obtaining the rotation speed of the motor of the photographing-moving apparatus if the distance parameter is smaller than or equal to the second predetermined distance; 
and a second comparison unit, for comparing the rotation speed of the motor obtained with a first predetermined rotation speed; 
wherein the control adjusting unit is further used for controlling the motor to stop rotating, if the rotation speed of the motor obtained is smaller than or equal to the first predetermined rotation speed. However, Feng does teach that the vehicle is rotated with respect to the relative angle of the target object and the vehicle as seen in para.[0018] of Feng, which anticipates using some type of steering gear to perform the rotation of the vehicle wheels in order to rotate the vehicle accordingly. Additionally, Feng also teaches controlling the wheels speed of the vehicle, which anticipates using any known source of motive power, such as a motor, to control the speed of the wheels based on the motor speed of the vehicle. Furthermore, since Feng teaches controlling the speed of the vehicle Feng anticipates the use of any well-known source of movie power for a vehicle, such as, but not limited to, a motor.
Furthermore, Inacio De Matos teaches the photographing-moving apparatus faces a target (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”, which anticipates the front of the vehicle “facing” the target object),
 controlling a rotation speed of the motor installed in the photographing-moving apparatus according to the motor speed control parameter, so as to realize target tracking (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”); 
a second acquiring unit, obtaining the rotation speed of the motor of the photographing-moving apparatus if the distance parameter is smaller than or equal to the second predetermined distance (see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”); 
and a second comparison unit, for comparing the rotation speed of the motor obtained with a first predetermined rotation speed (see at least para.[0192], Inacio De Matos teaches “FIG. lld describes the speed calculation method for both wheels. The final speed for both left wheel (9) and right wheel (8)”, wherein the predefined relationships defined by the equations in para.[0192] anticipates predefined motor speeds required for specific relative positons of the target object and the vehicle); 
wherein the control adjusting unit is further used for controlling the motor to stop rotating, if the rotation speed of the motor obtained is smaller than or equal to the first predetermined rotation speed (see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng with the teachings of Inacio De Matos to control the rotation of a 
Feng in view of In view of Inacio De Matos does not expressly indicate a steering gear. 
However, Duan teaches a steering gear and a steering gear rotation angle control parameter (see at least para.[0034], Duane taches “According to the steering and the angle of rotation, a control signal is sent to the steering gear to control the steering of the wheels”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos with the teachings of Duan to control the rotation of a vehicle using a steering gear in order to effectively track a target object by steering a vehicle towards the target object, as recognized by Duan in at least para.[0033]. 

Regarding claim 7, Feng teaches a first calculation unit (see at least para.[0070], Feng teaches “embodiments disclosed in this document can be implemented by electronic hardware or a combination of computer software and electronic hardware”, which anticipates using any known controller that comprises respective “units” to perform the functions of the invention recited by Feng), for calculating an angle deviation of the yaw axis gimbal angle parameter from a predetermined angle parameter, the predetermined angle parameter being 0° (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located, and then the horizontal pan/tilt drives the somatosensory camera to accurately locate and track the human body, thereby realizing dynamic detection and improving the accuracy of human body positioning”, wherein the azimuth angle anticipates a relative angle deviation between the camera and the target object from an initial position of the camera, such as a position where the camera is aiming straight ahead with an angle of zero degrees); 
a first control unit, for calculating a steering rotation angle control parameter according to the angle deviation by using a algorithm (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, and see at least para.[0018], Feng teaches “The tracking unit is used to control the movement of the three omnidirectional driving wheels of the mobile robot according to the specific azimuth angle and the distance”, wherein the vehicle is rotated towards the target object in order to follow the target object based on the relative angle of the target object and the vehicle, which anticipates a situation where the vehicle is driving straight towards the target object and the vehicle is “facing” the target object while driving towards the target object. Also, see at least para.[0070], Feng teaches using algorithms, “A person of ordinary skill in the art may realize that the units and algorithm steps of the examples described”);
 a second calculation unit, for calculating a distance deviation of the distance parameter from a first predetermined distance (see at least para.[0048], Feng teaches “Movement, moving the mobile robot in the direction of the specific azimuth angle, and controlling the distance between the mobile robot and the human body to be within a preset interval”, wherein the preset interval anticipates the recited “first predetermined distance”); 
and a second control unit, for calculating a speed control parameter according to the distance deviation by using the algorithm (see at least para.[0069], Feng teaches “the human body sensing switch array initially quickly detects the azimuth angle range where the human body is located…The three omnidirectional driving wheels realize 360-degree tracking without dead angles, which can quickly follow the movement of the human body and avoid losing the detected human body”, and see at least para.[0018], Feng teaches “The tracking unit is used to control the movement of the three omnidirectional driving wheels of the mobile robot according to the specific azimuth angle and the distance”, which anticipates using any known source of motive power, such as a motor, to control the speed of the wheels based on the motor speed of the vehicle. Also, see at least para.[0070], Feng teaches using algorithms, “A person of ordinary skill in the art may realize that the units and algorithm steps of the examples described”).
Feng does not expressly indicate a PID algorithm, motor speed, and a steering gear. 
However, Inacio De Matos teaches using a PID algorithm (see at least para.[0182], teaches “two different PID controllers provided with those values, one for each axis. The PIDs will return two errors based on predefined set points. Set points are the optimal position on which the user must be, which are configured in the PID”) to calculate the motor speed control parameter according to the distance deviation (see at least para.[0031], Inacio De Matos teaches “the system will then alter the speed of each motor so it can be moved to an optimal position behind the user”. Also, see at least para.[0035], Inacio De Matos teaches “stop both motors if the 3D depth camera detects that the distance between the system and the individual's position to be followed is inferior than a predetermined limit of safety”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng with the teachings of Inacio De Matos to control the rotation of a vehicle with respect to motor speed and a respective position of a target object in order to effectively track and follow the target object, as recognized by Inacio De Matos in at least the Abstract.
Feng in view of In view of Inacio De Matos does not expressly indicate a steering gear. 
However, Duan teaches a steering gear and a steering gear rotation angle control parameter (see at least para.[0034], Duane taches “According to the steering and the angle of rotation, a control signal is sent to the steering gear to control the steering of the wheels”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos with the teachings of Duan to control the . 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN105425806) in view of Inacio De Matos (US Publication No. 2015/0229906) and Duan (CN108664032), as applied to claims 1 and 6, above, and further in view of Xu (CN105688387).
Regarding claim 4, Feng in view of Inacio De Matos and Duan does not expressly indicate the limitations of claim 4.  
However, Xu teaches further comprising following steps after the distance parameter is compared with the second predetermined distance: 
comparing the distance parameter with a third predetermined distance (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed when the distance is less than a third threshold”) and a fourth predetermined distance (see at least para.[0026], Xu teaches “control the stepping motor to run at a fourth speed when the distance is greater than or equal to the third threshold”, wherein any distance greater than the third threshold anticipates a fourth distance); 
controlling the rotation speed of the motor of the photographing-moving apparatus so that the rotation speed is not greater than a second predetermined rotation speed (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed”, wherein the “third rotational speed” corresponds to the recited “second predetermined rotation speed” ), if the distance parameter is greater than the second predetermined distance and smaller than or equal to the third predetermined distance (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed when the distance is less than a third threshold”, wherein the second predetermined distance is located at the target object ); 
and controlling the rotation speed of the motor of the photographing-moving apparatus so that the rotation speed is not greater than a third predetermined rotation speed if the distance parameter is greater than the third predetermined distance and smaller than or equal to the fourth predetermined distance (see at least para.[0026], Xu teaches “and control the stepping motor to run at a fourth speed when the distance is greater than or equal to the third threshold”, wherein any distance greater than the third threshold anticipates a fourth distance); 
wherein, the second predetermined rotation speed is smaller than the third predetermined rotation speed (see at least para.[0026], Xu teaches “the third rotational speed is less than the fourth rotational speed ”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos and Duan with the teachings of Xu to reduce the speed of a vehicle based on the relative distance to a target object in order to improve the accuracy and precision of following and tracking the target object, as recognized by Xu in at least para.[0039]. 

Regarding claim 8, Feng in view of Inacio De Matos and Duan does not expressly indicate the limitations of claim 8.  
However,  Xu teaches a third comparison unit (see at least para.[0023-0025], Xu teaches a controller to perform the functions of the invention, which anticipates a controller that comprises respective ”units” to perform respective functions), for comparing the distance parameter with the second predetermined distance, the third predetermined distance (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed when the distance is less than a third threshold”) and the fourth predetermined distance (see at least control the stepping motor to run at a fourth speed when the distance is greater than or equal to the third threshold”, wherein any distance greater than the third threshold anticipates a fourth distance); 
wherein the control adjusting unit is provided for controlling the rotation speed of the motor of the photographing-moving apparatus so that the rotation speed is not greater than the second predetermined rotation speed (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed”, wherein the “third rotational speed” corresponds to the recited “second predetermined rotation speed” ) if the distance parameter is greater than the second predetermined distance and smaller than or equal to the third predetermined distance (see at least para.[0026], Xu teaches “The controller is further configured to control the stepping motor to run at a third rotational speed when the distance is less than a third threshold”, wherein the second predetermined distance is located at the target object), 
and controlling the rotation speed of the motor of the photographing-moving apparatus so that the rotation speed is not greater than the third predetermined rotation speed if the distance parameter is greater than the third predetermined distance and smaller than or equal to the fourth predetermined distance (see at least para.[0026], Xu teaches “and control the stepping motor to run at a fourth speed when the distance is greater than or equal to the third threshold”, wherein any distance greater than the third threshold anticipates a fourth distance), 
and the second predetermined rotation speed is smaller than the third predetermined rotation speed (see at least para.[0026], Xu teaches “the third rotational speed is less than the fourth rotational speed ”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Feng in view of Inacio De Matos and Duan with the teachings of Xu to reduce 

				        Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bederson (US Patent 5204573): Bederson teaches that it was well-known in the art at the time of the invention that pan/tilt control of a camera is performed using a gimbal, as seen in at least col. 1, lines 38-42, “Traditional pan-tilt mechanisms use a conventional video camera mounted on a gimbal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665